62 So. 2d 30 (1952)
WOLF
v.
INDUSTRIAL SUPPLY CORP.
Supreme Court of Florida, Division A.
December 16, 1952.
*31 Rosin & Paderewski, Sarasota, for petitioner.
William C. McLean, Tampa, for respondent.
HOBSON, Justice.
Petitioner attempts to persuade this Court to issue a writ of certiorari and review an interlocutory order of the Circuit Court in a common law action. We have repeatedly denied such applications, although on rare occasions, notably in the case of Kilgore v. Bird, 149 Fla. 570, 6 So. 2d 541, we have extended what may be termed "special dispensation" and granted them.
It is only in a case wherein it is made clearly apparent that there has been a departure from the essential requirements of the law and that the Petitioner does not have a full, adequate and complete remedy by appeal after final judgment that we will consider granting a writ of certiorari to review an interlocutory order entered in a common law action. In no other situation would we feel justified in granting a petition for such a writ, our opinion at least suggestively in Kilgore v. Bird, supra, to the contrary notwithstanding.
This Court would be less than frank if it did not say to counsel for petitioner, as it is recorded in Acts 26:28 King Agrippa said unto the Apostle Paul, "Almost thou persuadest me. * * *" However, although in this case there may have been a departure from the essential requirements of the law, a point which we do not now decide, we are not convinced that petitioner will not after final judgment have an adequate remedy by appeal. See Kuharske v. Lake County Citrus Sales, Inc., Fla., 61 So. 2d 495.
The petition for writ of certiorari is hereby denied.
SEBRING, C.J., and TERRELL and THOMAS, JJ., concur.
TERRELL, Justice (concurring).
I feel impelled to agree to this opinion though I expressed contrary view in Patton v. Daoud, 152 Fla. 448, 12 So. 2d 299. I have not changed this view.